— In an action to recover damages for wrongful death, the defendant appeals from an order of the Supreme Court, Richmond County (Gigante, J.), dated April 5, 2003, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the defendant’s contention, the Supreme Court properly denied his motion for summary judgment dismissing the complaint. The defendant established, prima facie, his entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). However, in opposition, the plaintiff submitted evidence raising issues of fact as to whether the defendant was negligent, and, if so, whether such negligence was a proximate cause of the accident in question (see e.g. Viscusi v Fenner, 10 AD3d 361 [2004]; Zimmerman v Plotkin, 244 AD2d 481 [1997]; Hotzoglou v Hotzoglou, 221 AD2d 594 [1995]). Adams, J.P., Krausman, Rivera and Lifson, JJ., concur.